Mr. Justice Holdom delivered the opinion of the court. 3. Divobce, § 153*—when mother preferred over paternal grandmother as to custody of children. All things being equal as between the mother and the paternal grandmother of children of tender years, the mother has the preference In law in the matter of the custody and nurture of the children. , 4. Divobce—what is effect of marriage of divorced mother to alien on right to custody of children. The fact that a woman’s husband is a British subject, and that by her marriage with him her political status follows his, will not, while they live together within the jurisdiction of a domestic court, affect her right to the custody of her children by a former marriage who are American citizens. i 5. Divobce, § 150*—when jurisdiction of domestic court over children of divorced parents is not divested. Children of divorced parents, who are American citizens, remain such notwithstanding their mother’s subsequent marriage to the subject of a foreign power, and are subject to the jurisdiction of a domestic court and its orders concerning their custody as their welfare may demand. 6. Divobce, § 150*—when evidence is insufficient to show that children were estranged from, the father. Evidence held not to show that the children of divorced parents were being estranged from their father, on a petition by the father for their custody, they having been in the custody of their mother by decree of court. 7.. Divobce, § 150*—what is extent of jurisdiction of court over children after divorce. The jurisdiction of the court over the children of parties to a suit for divorce continues after the divorce decree, and such children are wards of the court subject to its future orders and directions as to their care and custody.